DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lickfold et al. (US 9,157,377).
In re. claim 1, Lickfold teaches a method for operating an aircraft powerplant (12) comprising an engine (10) coupled to a variable-pitch propeller (54), the method comprising: receiving a request (70) (col. 5, ln. 18-23) to change a propeller rotational speed from a first setting (torque control schedule 80.1 or 80.2) to a second setting (torque control schedule 80.3-80.4) (fig. 2a) (torque proportional to engine speed (NE) and propeller speed (NP)) (figs. 2b and 7); determining a power need for the engine (corrected engine torque (TE) based on respective schedules at step (302)); when the power need corresponds to the second setting (entry conditions met, e.g. AGL<Threshold, etc.), modifying a command for fuel flow to the engine (via fuel controller (112)) (fig. 2b) to govern the powerplant in accordance with the second setting for the propeller rotational speed (based on associated torque control schedule 80.3-80.4) (figs. 13-14); and when the power need does not correspond to the second setting (entry conditions not met, e.g. AGL>Threshold, etc.), overriding the request to change the propeller rotational speed from the first setting to the second setting (remain at respective torque control schedule (80.1-80.2)) (figs. 11-12).
In re. claim 10, Lickfold teaches a system for operating an aircraft powerplant (12) comprising an engine (10) coupled to a variable-pitch propeller (54), the system comprising: at least one processing unit; and at least one non-transitory computer-readable memory having stored thereon program instructions executable by the processing unit (col. 6, ln. 45-57) for: receiving a request (70) (col. 5, ln. 18-23) to change a propeller rotational speed from a first setting (torque control schedule 80.1 or 80.2) to a second setting (torque control schedule 80.3-80.4) (fig. 2a) (torque proportional to engine speed (NE) and propeller speed (NP)) (figs. 2b and 7); determining a power need for the engine (corrected engine torque (TE) based on respective schedules at step (302)); when the power need corresponds to the second setting (entry conditions met, e.g. AGL<Threshold, etc.), modifying a command for fuel flow to the engine (via fuel controller (112)) (fig. 2b) to govern the powerplant in accordance with the second setting for the propeller rotational speed (based on associated torque control schedule 80.3-80.4) (figs. 13-14); and when the power need does not correspond to the second setting (entry conditions not met, e.g. AGL>Threshold, etc.), overriding the request to change the propeller rotational speed from the first setting to the second setting (80.1-80.2)) (figs. 11-12).
In re. claim 19, Lickfold teaches an aircraft powerplant (12) comprising: a gas turbine engine (10); a variable-pitch propeller (54) coupled to the gas turbine engine (fig. 1); and a controller (78) coupled to the gas turbine engine and the variable-pitch propeller and configured for: receiving a request (70) (col. 5, ln. 18-23) to change a propeller rotational speed from a first setting (torque control schedule 80.1 or 80.2) to a second setting (torque control schedule 80.3-80.4) (fig. 2a) (torque proportional to engine speed (NE) and propeller speed (NP)) (figs. 2b and 7); determining a power need for the engine (corrected engine torque (TE) based on respective schedules at step (302)); when the power need corresponds to the second setting (entry conditions met, e.g. AGL<Threshold, etc.), modifying a command for fuel flow to the engine (via fuel controller (112)) (fig. 2b) to govern the powerplant in accordance with the second setting for the propeller rotational speed (based on associated torque control schedule 80.3-80.4) (figs. 13-14); and when the power need does not correspond to the second setting (entry conditions not met, e.g. AGL>Threshold, etc.), overriding the request to change the propeller rotational speed from the first setting to the second setting (80.1-80.2)) (figs. 11-12).
In re. claims 2 and 11, Lickfold teaches receiving the request to change the propeller rotational speed comprises receiving the request in-flight (as is understood by Above Ground Level (AGL)).
In re. claims 3 and 12, Lickfold teaches receiving the request to change the propeller rotational speed comprises receiving the request at a combined electronic propeller and engine control system (FADEC (78) controls propeller speed (NP) and Engine Torque (TE*)) (figs. 1-2a).
In re. claims 4 and 13, Lickfold teaches receiving the request to change the propeller rotational speed comprises receiving the request from a cockpit input (col. 5, ln. 18-23).
In re. claims 6 and 15, Lickfold teaches determining the power need for the engine comprises obtaining a position of a power lever of the aircraft (operating mode (74)), and wherein the power need does not correspond to the second setting when the position of the power lever is incompatible with governing the powerplant in accordance with the second setting for the propeller rotational speed (when entry conditions aren’t met, e.g. AGL>Threshold, etc.).
In re. claims 7 and 16, Lickfold teaches modifying the fuel flow to the engine (via fuel controller (112)) to maintain engine power when the powerplant is governed in accordance with the second setting for the propeller rotational speed (during torque control schedule 80.3-80.4).
In re. claims 8 and 17, Lickfold teaches the first setting is a maximum propeller rotational speed (maximum power mode in torque control schedule 80.1) (figs. 1-2a).
In re. claims 9, 18, and 20, Lickfold teaches detecting a need for a maximum propeller speed (NPR) while the powerplant is governed in accordance with the second setting (figs. 2a-2b); and governing the powerplant in accordance with the maximum propeller speed in response to the need as detected (via NP measured at sensor (104)) (fig. 2b).
In re. claims 1 and 10, Lickfold teaches a system and method for operating an aircraft powerplant (12) comprising an engine (10) coupled to a variable-pitch propeller (54), the system comprising: at least one processing unit; and at least one non-transitory computer-readable memory having stored thereon program instructions executable by the processing unit (col. 6, ln. 45-57); the system and method comprising: receiving a request (70) (col. 5, ln. 18-23) to change a propeller rotational speed from a first setting (70.1) to a second setting (70.2) (fig. 1) (torque proportional to engine speed (NE) and propeller speed (NP)) (figs. 2b and 7); determining a power need for the engine (operate below temperature threshold (120)) (figs. 11 and 13); when the power need corresponds to the second setting (when max power (70.2) (100%) (fig. 11) is below temperature threshold (120)), modifying a command for fuel flow to the engine (via fuel controller (112)) (fig. 2b) to govern the powerplant in accordance with the second setting for the propeller rotational speed (operate according to Maximum Power in figs. 11 and 13) (e.g. corrected torque exceeds 100% from 4-9 psi.); and when the power need does not correspond to the second setting (temperature at threshold (120)), overriding the request to change the propeller rotational speed from the first setting to the second setting (torque not corrected to above 100% from T=35ºF to T=130ºF at 4-8 psi.).
In re. claims 5 and 14, Lickfold teaches determining the power need for the engine comprises obtaining an engine status (from sensor (110)) (fig. 1), and wherein the power need does not correspond to the second setting when the engine status is incompatible with governing the powerplant in accordance with the second setting for the propeller rotational speed (temperature at threshold (120)).

Claims 1-9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knapp et al. (US 2,640,550).

In re. claim 1, Knapp teaches a method for operating an aircraft powerplant (fig. 1) comprising an engine (1) coupled to a variable- pitch propeller (3), the method comprising: receiving a request to change a propeller rotational speed from a first setting to a second setting (change in power lever (9) position) (fig. 2); determining a power need for the engine (operation within allowed torque); when the power need corresponds to the second setting (full power within allowed torque range), modifying a command for fuel flow to the engine to govern the powerplant in accordance with the second setting for the propeller rotational speed (via fuel valve) (fig. 3); and when the power need does not correspond to the second setting (full power exceeds allowed torque), overriding the request to change the propeller rotational speed from the first setting to the second setting (col. 18, ln. 31-50).
In re. claim 19, Knapp teaches an aircraft powerplant (fig. 1) comprising: a gas turbine engine (1); a variable-pitch propeller (3) coupled to the gas turbine engine; and a controller (17) coupled to the gas turbine engine and the variable-pitch propeller and configured for receiving a request to change a propeller rotational speed from a first setting to a second setting (change in power lever (9) position) (fig. 2); determining a power need for the engine (operation within allowed torque); when the power need corresponds to the second setting (full power within allowed torque range), modifying a command for fuel flow to the engine to govern the powerplant in accordance with the second setting for the propeller rotational speed (via fuel valve) (fig. 3); and when the power need does not correspond to the second setting (full power exceeds allowed torque), overriding the request to change the propeller rotational speed from the first setting to the second setting (col. 18, ln. 31-50).
In re. claim 2, Knapp teaches receiving the request to change the propeller rotational speed comprises receiving the request in-flight (flight conditions correspond to maximum torque) (col. 16, ln. 60-73).
In re. claim 3, Knapp teaches receiving the request to change the propeller rotational speed comprises receiving the request at a combined electronic propeller and engine control system (17) (col. 4, ln. 21-42).
In re. claim 4, Knapp teaches receiving the request to change the propeller rotational speed comprises receiving the request from a cockpit input (8) (col. 4, ln. 1-2).
In re. claim 5, Knapp teaches determining the power need for the engine comprises obtaining an engine status (turbine temperature) (col. 18, ln. 60-73), and wherein the power need does not correspond to the second setting when the engine status is incompatible with governing the powerplant in accordance with the second setting for the propeller rotational speed (over-ride control associated with excessive temperature) (col. 18, ln. 31-50).
In re. claim 6, Knapp teaches determining the power need for the engine comprises obtaining a position of a power lever of the aircraft (full power) (fig. 2), and wherein the power need does not correspond to the second setting (full power exceeds allowed torque) when the position of the power lever is incompatible with governing the powerplant in accordance with the second setting for the propeller rotational speed (col. 18, ln. 31-50).
In re. claim 7, Knapp teaches modifying the fuel flow to the engine to maintain engine power when the powerplant is governed in accordance with the second setting for the propeller rotational speed (override operation delivers a percentage of torque) (col. 18, ln. 13-17).
In re. claim 8, Knapp the first setting is a maximum propeller rotational speed (override operates for low-power demands) (col. 18, ln. 8-12).
In re. claim 9 and 20, Knapp teaches detecting a need for a maximum propeller speed while the powerplant is governed in accordance with the second setting (maintain rated R.P.M.) (col. 13, ln. 69-75); and governing the powerplant in accordance with the maximum propeller speed in response to the need as detected (override pitch control) (col. 14, ln. 3-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Serven et al. (US 2010/0080704).
In re. claim 10, Knapp teaches a system for operating an aircraft powerplant (fig. 1) comprising an engine (1) coupled to a variable-pitch propeller (3), the system comprising: at least one processing unit (computing apparatus (17)) (figs. 1 and 4) for receiving a request to change a propeller rotational speed from a first setting to a second setting (change in power lever (9) position) (fig. 2); determining a power need for the engine (operation within allowed torque); when the power need corresponds to the second setting (full power within allowed torque range), modifying a command for fuel flow to the engine to govern the powerplant in accordance with the second setting for the propeller rotational speed (via fuel valve) (fig. 3); and when the power need does not correspond to the second setting (full power exceeds allowed torque), overriding the request to change the propeller rotational speed from the first setting to the second setting (col. 18, ln. 31-50).
Knapp fails to specify at least one non-transitory computer-readable memory having stored thereon program instructions executable by the processing unit.
Serven teaches at least one non-transitory computer-readable memory having stored thereon program instructions executable by the processing unit (para [0024]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Knapp to include the teachings of Serven to have the recited, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing the ability to modify the existing parameters of the computer system. 
In re. claim 11, Knapp teaches receiving the request to change the propeller rotational speed comprises receiving the request in-flight (flight conditions correspond to maximum torque) (col. 16, ln. 60-73).
In re. claim 12, Knapp teaches receiving the request to change the propeller rotational speed comprises receiving the request at a combined electronic propeller and engine control system (17) (col. 4, ln. 21-42).
In re. claim 13, Knapp teaches receiving the request to change the propeller rotational speed comprises receiving the request from a cockpit input (8) (col. 4, ln. 1-2).
In re. claim 14, Knapp teaches determining the power need for the engine comprises obtaining an engine status (turbine temperature) (col. 18, ln. 60-73), and wherein the power need does not correspond to the second setting when the engine status is incompatible with governing the powerplant in accordance with the second setting for the propeller rotational speed (over-ride control associated with excessive temperature) (col. 18, ln. 31-50).
In re. claim 15, Knapp teaches determining the power need for the engine comprises obtaining a position of a power lever of the aircraft (full power) (fig. 2), and wherein the power need does not correspond to the second setting (full power exceeds allowed torque) when the position of the power lever is incompatible with governing the powerplant in accordance with the second setting for the propeller rotational speed (col. 18, ln. 31-50).
In re. claim 16, Knapp teaches modifying the fuel flow to the engine to maintain engine power when the powerplant is governed in accordance with the second setting for the propeller rotational speed (override operation delivers a percentage of torque) (col. 18, ln. 13-17).
In re. claim 17, Knapp the first setting is a maximum propeller rotational speed (override operates for low-power demands) (col. 18, ln. 8-12).
In re. claim 18, Knapp teaches detecting a need for a maximum propeller speed while the powerplant is governed in accordance with the second setting (maintain rated R.P.M.) (col. 13, ln. 69-75); and governing the powerplant in accordance with the maximum propeller speed in response to the need as detected (override pitch control) (col. 14, ln. 3-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647